INOVA TECHNOLOGY, INC. 2300 W. Sahara Ave. Suite 800 Henderson, NV 89102 Mr. Mew, Accounting Branch Chief Division of Corporate Finance Securities and Exchange Commission treet, NE Washington, DC 20549 Re: May 14, 2010 letter August 18, 2010 Mr. Mew, We have received and reviewed your letter in connection with the filings. This is a response to your questions. Comment 2/3: Please see April, 2010 10K with restated April, 2009 information Comment 6: Please see April, 2010 10K with restated April, 2009 information Comment 10: Per our conversation the puts don’t change when anti-dilution kicks in; the puts are fixed Comment 11: Please see April, 2010 10K Comment 12: Please see April, 2010 10K Proxy question: We had received the majority shareholder approval for this as indicated in the preliminary proxy. Counsel indicated based on their discussions with SEC staff this was sufficient. Per your letter we acknowledge: 1) The company is responsible for the adequacy and accuracy of the disclosure in the filing 2) Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3) The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States We believe this responds to your questions pertaining to the filings. Thank you for your consideration. Please contact me should you have any questions. Regards, Bob Bates, CPA, CVA, CFO, CFE
